TERRELL, Justice.
Appellant brought this action against appellee in Martin County, the complaint charging libel and slander in pleadings and testimony, in the cause litigated in Dade County wherein the same parties were involved. Service in the present cause was made on appellee at its office in Dade County but no affidavit of good faith was filed with the complaint. A plea of privilege and motion to dismiss were tendered by appellee who offered evidence in support of both said pleas at a hearing held by the court. The plea of privilege and .the motion to dismiss were granted, from which order this appeal was prosecuted..
Appellant contends that a cause of action for libel in pleadings is not recognized in Taylor v. Alropa Corporation, 138 Fla. 137, 189 So. 230, and Myers v. Hodges, 53 Fla. 197, 44 So. 357. In this case the Court dismissed for improper venue, “without prejudice to the plaintiff to proceed as authorized by the rules and law of procedure.” Whether the complaint stated a cause of action was not determined but appellee is not shown to have an office or place of business in Martin County, and the testimony before the trial court was not brought here. It does appear that the cause of action arose in Dade County.
The judgment appealed from is accordingly affirmed on authority of Ritch v. Adams, 102 Fla. 983, 136 So. 719, and Board of Public Instruction for Lafayette County v. First National Bank of Gainesville, 111 Fla. 4, 143 So. 738, 149 So. 213. See also Santa Rosa County v. Trobuck, 77 Fla. 86, 80 So. 748.
Affirmed.
MATHEWS, C. J., and SEBRING and ROBERTS, JJ., concur.